Warner, Chief Justice.
This case came before this court on a bill of exceptions to the decision of the chancellor refusing to grant an injunction, under the provisions of the act of 1870, embraced in the Code. When the case was called for a hearing, the defendant in error-made a motion to dismiss it, on the ground that the bill of exceptions was not signed^within twenty days from the rendition of the decision. It appears from the bill of exceptions, that the decision was rendered on the 4th of February, 1878, and the bill of exceptions was signed on the 25th of February, 1878 — more than twenty days after the decision was rendered. The statute makes no exception in these injunction cases, and it is quite probable none was intended to be made. See Code, §3213.
Let the writ of error be' dismissed.